                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DARLIE LYNN ROUTIER,                             §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §                 Civil No. SA-05-CA-1156-FB
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutional Division,             §
                                                 §
       Respondent.                               §



                                   JOINT STATUS REPORT


TO THE HONORABLE COURT:

       Counsel for Petitioner Darlie Lynn Routier and Respondent Lorie Davis respectfully

submit this Joint Status Report. Since the filing of the parties’ previous Joint Status Report, the

Texas Department of Public Safety – in consultation with the state court trial judge and counsel

for both Petitioner and the Dallas County District Attorney’s office – has continued DNA testing

on the items identified for testing in the state trial court’s amended DNA testing order. The DPS

laboratory reported partial reports on that testing in a report dated July 19, 2018. On November

28, 2018, the state trial court judge issued an order providing for Y-STR DNA testing of five

additional items. As of the time of this report, that Y-STR testing has not been completed.

       In light of the ongoing proceedings in the state court, the parties submit that good cause

exists for the Court to continue to hold this case in abeyance.




JOINT STATUS REPORT                                                                           Page 1
DATED: December 17, 2018   Respectfully submitted,


                            /s/ Richard A. Smith
                           Richard Burr
                              Texas Bar No. 24001005
                           BURR & WELCH, PC
                           412 Main Street, Suite 1100
                           Houston, Texas 77002
                           (713) 628-3391
                           (713) 893-2500 (fax)

                           J. Stephen Cooper
                             Texas Bar No. 04780100
                           3514 Cedar Springs Road
                           Dallas, Texas 75219
                           (214) 522-0670
                           (866) 840-3860 (fax)

                           Richard Smith, P.C.
                             Texas Bar No. 24027990
                           8350 N. Central Expressway, Suite 1111
                           Dallas, Texas 75206
                           (214) 242-6484 – telephone
                           (214) 265-1950 – fax


                           COUNSEL FOR PETITIONER
                           DARLIE LYNN ROUTIER




JOINT STATUS REPORT                                                 Page 2
                                              /s/ Tomee M. Heining
                                              Tomee M. Heining
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              Criminal Appeals Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 936-1600
                                              (512) 320-8132 (fax)

                                              COUNSEL FOR RESPONDENT




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served on the Attorney
General for the State of Texas, Counsel for Respondent, on December 17, 2018, via ECF filing
and by mailing a copy of the instrument, with first class postage affixed to:

       Tomee Heining, Esquire
       Assistant Attorney General
       Office of the Attorney General
       Criminal Appeals Division
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548


                                              /s/ Richard A. Smith
                                              Richard A. Smith




JOINT STATUS REPORT                                                                     Page 3
